 


117 HRES 130 EH: Condemning the continued violation of rights and freedoms of the people of Hong Kong by the People’s Republic of China and the Government of the Hong Kong Special Administrative Region.
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 130 
In the House of Representatives, U. S.,

April 19, 2021
 
RESOLUTION 
Condemning the continued violation of rights and freedoms of the people of Hong Kong by the People’s Republic of China and the Government of the Hong Kong Special Administrative Region. 
 
 
Whereas despite international condemnation, the Government of the People’s Republic of China (PRC) continues to disregard its international legal obligations under the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong (Joint Declaration), in which the PRC committed that— (1)Hong Kong would enjoy a high degree of autonomy; 
(2)for at least 50 years the social and economic systems in Hong Kong would remain unchanged; and (3)the personal rights and freedoms of the people of Hong Kong would be protected by law; 
Whereas, as part of its continued efforts to undermine the established rights of the Hong Kong people, the PRC National People’s Congress Standing Committee (Standing Committee) passed and imposed upon Hong Kong oppressive and intentionally vague national security legislation on June 30, 2020, that grants Beijing sweeping powers to punish acts of separating the country, subverting state power, and organizing terroristic activities; Whereas the legislative process by which the Standing Committee imposed the national security law on Hong Kong bypassed Hong Kong’s local government in a potential violation of the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China (Basic Law), and involved unusual secrecy, as demonstrated by the fact that the legislation was only the second law since 2008 that the Standing Committee has passed without releasing a draft for public comment; 
Whereas, on July 30, 2020, election officials of the Hong Kong Special Administrative Region (HKSAR) disqualified twelve pro-democracy candidates from participating in the September 6 Legislative Council elections, which were subsequently postponed for a year until September 5, 2021, by citing the public health risk of holding elections during the COVID–19 pandemic; Whereas, on July 31, 2020, in an attempt to assert extraterritorial jurisdiction, the HKSAR Government announced indictments of and arrest warrants for six Hong Kong activists living overseas, including United States citizen Samuel Chu, for alleged violations of the national security law; 
Whereas, on November 11, 2020, the HKSAR Government removed four lawmakers from office for allegedly violating the law after the Standing Committee passed additional legislation barring those who promoted or supported Hong Kong independence and refused to acknowledge PRC sovereignty over Hong Kong, or otherwise violates the national security law, from running for or serving in the Legislative Council; Whereas, on December 2, 2020, pro-democracy activists Joshua Wong, Agnes Chow, and Ivan Lam were sentenced to prison for participating in 2019 protests; 
Whereas ten of the twelve Hong Kong residents (also known as the Hong Kong 12) who sought to flee by boat from Hong Kong to Taiwan on August 23, 2020, were taken to mainland China and sentenced on December 30, 2020, to prison terms ranging from seven months to three years for illegal border crossing; Whereas, on December 31, 2020, Hong Kong’s highest court revoked bail for Jimmy Lai Chee-Ying, a pro-democracy figure and publisher, who was charged on December 12 with colluding with foreign forces and endangering national security under the national security legislation; 
Whereas, on January 4, 2021, the Departments of Justice in Henan and Sichuan province threatened to revoke the licenses of two lawyers hired to help the Hong Kong 12; and Whereas, on January 5, 2021, the Hong Kong Police Force arrested more than fifty opposition figures, including pro-democracy officials, activists, and an American lawyer, for their involvement in an informal July 2020 primary to select candidates for the general election originally scheduled for September 2020, despite other political parties having held similar primaries without retribution: Now, therefore, be it 
 
That the House of Representatives— (1)condemns the actions taken by the Government of the People’s Republic of China (PRC) and the Government of the Hong Kong Special Administrative Region (HKSAR), including the adoption and implementation of national security legislation for Hong Kong through irregular procedures, that violate the rights and freedoms of the people of Hong Kong that are guaranteed by the Joint Declaration and its implementing document, the Basic Law; 
(2)reaffirms its support for the people of Hong Kong, who face grave threats to their rights and freedoms; (3)calls on the governments of the PRC and HKSAR to— 
(A)respect and uphold— (i)commitments made to the international community and the people of Hong Kong under the Joint Declaration; and 
(ii)the judicial independence of the Hong Kong legal system; and (B)release pro-democracy activists and politicians arrested under the national security law; and 
(4)encourages the President, the Secretary of State, and the Secretary of the Treasury to coordinate with allies and partners and continue United States efforts to respond to developments in Hong Kong, including by— (A)providing protection for Hong Kong residents who fear persecution; 
(B)supporting those who may seek to file a case before the International Court of Justice to hold the Government of the PRC accountable for violating its binding legal commitments under the Joint Declaration; (C)encouraging allies and partner countries to instruct, as appropriate, their respective representatives to the United Nations to use their voice, vote, and influence to press for the appointment of a United Nations special mandate holder to monitor and report on human rights developments in Hong Kong; 
(D)ensuring the private sector, particularly United States companies with economic interests in Hong Kong, is aware of risks the national security legislation poses to the security of United States citizens and to the medium and long-term interest of United States businesses in Hong Kong; (E)continuing to implement sanctions authorities, especially authorities recently enacted to address actions undermining the rights and freedoms of the Hong Kong people such as the Hong Kong Autonomy Act (Public Law 116–149) and the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76), with respect to officials of the Chinese Communist Party, the Government of the PRC, or the Government of the HKSAR who are responsible for undermining such rights and freedoms; and 
(F)coordinating with allies and partners to ensure that such implementation of sanctions is multilateral.  Cheryl L. Johnson,Clerk. 